Citation Nr: 1428327	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-36 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected right ankle traumatic arthritis.  

2.  Entitlement to an increased rating in excess of 20 percent for the service-connected right Achilles tendon laceration.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.  He died in October 2011.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran perfected his appeal for the claims of entitlement to higher ratings for the service-connected right ankle and Achilles tendon disabilities and TDIU in November 2008.  The Veteran died in October 2011.  In November 2011, the appellant requested to be substituted as the Veteran for the purposes of processing his claims to completion.  The RO accepted her substitution in an September 2012 memorandum.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the appellant's claim must be remanded in order to ensure that there is a complete record upon which to decide such claim so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a remand is necessary to obtain the Veteran's operation reports, hospital records, and treatment records regarding the amputation of his right leg in or about 2010.  The Veteran informed VA in January 2010 that his right leg had been amputated above the knee.  He asserted that this caused him to be unemployable.  Medical records and the hospital operation report and records concerning the right leg amputation are not of record.  These records are pertinent to the claim for higher ratings for the service-connected right ankle and right Achilles tendon disabilities and the claim for TDIU. 

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

The Board finds that the RO/AMC should contact the appellant and request information and authorization to secure copies of the Veteran's medical records and operation reports referable to the amputation of the right leg.  The RO/AMC should also request the appellant to identify any other VA, non-VA, or private medical treatment for the service-connected right ankle and Achilles tendon disabilities from 2005 to October 2011 and provide sufficient information and, if necessary, authorization to enable the RO/AMC to obtain such pertinent clinical records.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the appellant.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request information and a signed authorization to secure copies of the Veteran's treatment records, hospital records, and operation report  referable to the amputation of the Veteran's right leg.  Request the appellant to identify any other pertinent VA, non-VA, or private clinical records showing treatment of the Veteran's service-connected right ankle and Achilles tendon disabilities from 2005 to October 2011.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the appellant adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2.  After completing all indicated development, readjudicate the claims for higher ratings for the right ankle and Achilles tendon disabilities and the claim for TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the appellant and her representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



